 

Filing # 163379259 B-PHG405/9372020 deeas3e PMP Fled 07/81/20 Page 1 of 4 PagelD S0

IN THE CIRCUIT COURT FOR THE TWELFTH JU DICIAL CIRCUIT
IN AND FOR MANATEE COUNTY, FLORIDA

CIVIL DIVISION
RHONDA BURNS,
Plaintiff,
CASE NO.
vs. DIVISION:
TARGET CORPORATION,

a Foreign Profit Corporation,

Defendant.
/

COMPLAINT AND DEMAND FOR JURY TRIAL FOR RHONDA BURNS’
BODILY INJURY CLAIM AGAINST DEFENDANT TARGET CORPORATION,
A FOREIGN PROFIT CORPORATION

COMES NOW the Plaintiff, RHONDA BURNS, by and through the undersigned
attorneys, and sues the Defendant, TARGET CORPORATION, a Foreign Profit
Corporation, (hereinafter “TARGET”) and shows unto this Honorable Court as follows:

1. This is an action for damages in excess of Thirty Thousand and no/100
Dollars ($30,000.00), exclusive of costs and interest, and the Twelfth Judicial Circuit
Court in and for Manatee County, Florida, has jurisdiction over this cause and over
Defendant TARGET.

2. Defendant TARGET was and is, at all times material to the allegations
contained in this Complaint, incorporated in and authorized to conduct business in and
about the State of Florida, including in and about Manatee County, Florida.

3. At all times material to the allegations contained in this Complaint,

Defendant, TARGET, owned, controlled, maintained and/or operated a TARGET store

E-Filed with MCCC - 2020CA001246AX- 3/23/2020 6:43 PM - PG 1 of 4
 

Case 8:20-cv-01775-MSS-AEP Document 1-6 Filed 07/31/20 Page 2 of 4 PagelD 51

located at 6150 14th Street West, Bradenton, Manatee County, Florida 34207 (also
known as “subject premises”).

4. On or about November 26, 2019, at approximately 6:00 p.m., Plaintiff
RHONDA BURNS was a business invitee of Defendant TARGET and, was permitted to
be on the described subject premises.

5. On that date and while walking at or near Aisle G26 in the electronics
section, in the described subject premises, Plaintiff, RHONDA BURNS, slipped on
liquid(s) or liquid type substance(s), fell, and was injured.

6. The Plaintiff, RHONDA BURNS, was not aware of the liquid(s) or liquid
type substance(s) on the floor in the subject premises described above and it was not
readily visible to the Plaintiff.

% Defendant TARGET was negligent in one or more of the following ways:

a. in failing to maintain the floor(s) on the described subject
premises, in a reasonably safe condition by removing the liquid(s) or liquid type
substance(s) from the floors to prevent invitees such as the Plaintiff from slipping and/or
falling; or

b. in failing to properly or adequately inspect the floors on the
described subject premises to ensure said floors were free from liquid(s) or liquid type
substance(s); or

c. in failing to remove the liquid(s) or liquid type substance(s) that
caused Plaintiff to slip and fall; or

d. in failing to post or display warning signs indicating the floor had

liquid(s) or liquid type substance(s) on it; or

E-Filed with MCCC - 2020CA001246AX- 3/23/2020 6:43 PM - PG 2 of 4
 

 

Case 8:20-cv-01775-MSS-AEP Document 1-6 Filed 07/31/20 Page 3 of 4 PagelD 52

eS in failing to adequately train Defendant TARGET employees on
the procedures for inspecting and cleaning the floors of the described subject premises;
or

£ was otherwise careless and negligent in maintaining the floor
where Plaintiff RHONDA BURNS slipped and fell.

g. The negligent condition(s) was known to Defendant TARGET or
had existed for a sufficient length of time so that Defendant TARGET should have
known of it.

8. Defendant TARGET failed to warn the Plaintiff, RHONDA BURNS, of
the liquid(s) or liquid type substance(s) that caused her to slip and fall.

9. Defendant TARGET owed a duty to the Plaintiff, RHONDA BURNS, as
Defendant’s business invitee, to maintain the subject premises in a reasonably safe
condition and/or to warn of dangerous condition(s) such as the liquid(s) or liquid type
substance(s) on the Defendant’s subject premise’s floor which caused Plaintiff to slip and
fall.

10.  Asadirect and proximate result of the foregoing, Plaintiff RHONDA
BURNS suffered bodily injury and resulting pain and suffering, disability, scarring,
disfigurement, mental anguish, loss of capacity for the enjoyment of life, expenses of
hospitalization, medical, and/or surgical and post-surgical therapy, and/or nursing care
and treatment and/or aggravation of a previously existing condition, loss of earnings,
and/or loss of ability to earn money. The losses are either permanent or continuing, and

Plaintiff will suffer the losses in the future.

E-Filed with MCCC - 2020CA001246AX- 3/23/2020 6:43 PM - PG 3 of 4
 

Case 8:20-cv-01775-MSS-AEP Document 1-6 Filed 07/31/20 Page 4 of 4 PagelD 53

WHEREFORE, Plaintiff demands a judgment for compensatory damages against
Defendant and demands costs, interest, and a trial by jury of all issues triable as of right

by a jury, and such other relief as this Court may deem appropriate.

CERTIFICATE OF SERVICE

| HEREBY CERTIFY a true copy of the foregoing has been furnished to the
Clerk of Circuit Court, Manatee County via www.myficourtaccess.com pursuant to
Florida Supreme Court SC 11-399 on this day of AlcL, 2020 anda
copy of same to Defendant, TARGET CORPORATION, a Foreign Profit
Corporation, care of Registered CT Corporation System, 1200 S. Pine Island Road,

Plantation, Florida 33324, with service of process of the Summons, and Complaint.

Re oan KYW ASD

Shawn A. Goforth

Florida Bar No. 027813

Derek A. Reams

Florida Bar No. 0557137

Leonard A. McCue, P.A.

524 - 9th Street West

Bradenton, FL 34205

(941) 748-1358

Service Email: Qiawservicc@OLaw.com
Attorneys for Plaintiffs 6578

 

 

E-Filed with MCCC - 2020CA001246AX- 3/23/2020 6:43 PM - PG 4 of 4
